While I concur with the majority in the reversal of the judgment, I do so only by reason of the void judgment.
Appellant was adjudicated incompetent on August 2, 1982. At that time, the court appointed a guardian to protect appellant's interests. That guardianship continued until December 17, 1982. During the period of guardianship on August 5, 1982, service of process was made in the underlying case to appellant's residence. That service was made contrary to Civ.R. 4.2, which states in pertinent part:
"Service of process * * * shall be made as follows:
"* * *
"(3) Upon an incompetent person by serving either the incompetent's guardian or the person designated in subdivision (5) of this rule, but if no guardian has been appointed and the incompetent is not under confinement or commitment, by serving the incompetent[.]"
In the instant case, Civ.R. 4.2(3) required that appellees make service of process on appellant's guardian. Service on appellant, himself, was clearly improper since appellant had been adjudicated incompetent and was under the protection of a guardian at the time. Without proper service, personal jurisdiction over appellant was not conferred on the trial court. Accordingly, the default judgments entered against appellant are void.
For this reason, the judgment of the trial court should be reversed. *Page 127